[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                FILED
                   ________________________    U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                      July 25, 2006
                         No. 05-15352                THOMAS K. KAHN
                     Non-Argument Calendar               CLERK
                   ________________________

               D. C. Docket No. 01-00733-CR-BBM-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus

BYRON SYLVESTER PITTS,

                                                    Defendant-Appellant,

                   ________________________

                         No. 05-15372
                     Non-Argument Calendar
                   ________________________

               D. C. Docket No. 01-00733-CR-BBM-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus
STEVEN BERNARD PITTS,
a.k.a. "Fat Cat",

                                                               Defendant-Appellant.


                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                   (July 25, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      This consolidated appeal is brought by two brothers, Byron Silvester Pitts

and Steven Bernard Pitts (collectively “the Pittses”), who were convicted of drug

trafficking offenses. The Pittses appeal only their sentences, arguing that they are

unreasonable. After review, we affirm.

                                I. BACKGROUND

      The Pittses entered into an agreement with a confidential source (“CS”) to

buy 105 kilograms of cocaine for $2.1 million dollars. Investigating agents

observed the Pittses arrive at the meeting place with the CS and then Steven Pitts

depart. During the meeting, the agents arrested Byron Pitts and seized

approximately $2.1 million dollars found in his car and a .40 caliber Glock



                                          2
handgun with a laser sight found on his person. Steven Pitts remained at large

until he was arrested seven months later.

      Byron and Steven Pitts were indicted for conspiracy to possess with intent to

distribute at least five kilograms of cocaine, in violation of 21 U.S.C. §§

841(b)(1)(A)(ii) and 846 (Count One), and attempted possession with intent to

distribute at least five kilograms of cocaine, in violation of 21 U.S.C. §§

841(b)(1)(A)(ii) and 846 (Count Two). Additionally, Byron Pitts was charged with

knowing possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c) (Count Three). At trial, other people involved in

drug transactions with the Pittses testified to various drug transactions involving

ten to seventy kilograms of cocaine in each transaction. Both defendants were

found guilty.

      At their initial sentencing, the district court sentenced the Pittses under a

mandatory Guidelines scheme. Byron Pitts received 210-month concurrent

sentences on Counts One and Two, in the middle of the Guideline range of 188 to

235 months’ imprisonment, and a mandatory 60-month consecutive sentence on

Count Three. On Counts One and Two, Steven Pitts was sentenced to 360-month

concurrent sentences, the low end of the Guideline range of 360 months to life

imprisonment.



                                            3
       The Pittses appealed. On May 11, 2005, this Court affirmed their

convictions and the calculation of their applicable Guideline ranges by the district

court. See United States v. Pitts, No. 04-10810, slip op. at 14-15 (11 th Cir. May 11,

2005). However, the Court remanded in light of United States v. Booker, 543 U.S.

220, 125 S. Ct. 738 (2005), for resentencing under the advisory Guidelines. Id.

       At resentencing, the Pittses argued that the district court should consider

their excellent prison records and courses of study while in prison. They also

argued that lower sentences were warranted given their ages, their family

obligations, and the sentence disparity between them and their co-conspirators.

       As to Byron Pitts, the district court, at resentencing, imposed the same

concurrent 210-month sentences on the drug charges and the same 60-month

consecutive sentence on the firearm charge. The district court noted that it had

reviewed the initial sentencing transcript and found that Byron Pitts’s initial

sentences were appropriate. The district court noted that a harsh sentence was

necessary because Byron Pitts was “one of the more serious drug dealers that [the

court] had encountered in [its] time on the bench.” The court stated that Byron

Pitts’s sentences addressed the goals of the Guidelines and the 18 U.S.C. § 3553(a)

factors.

       As to Steven Pitts, the district court stated that his offense conduct deserved



                                           4
a harsh sentence. The district court noted the disparity between the two brothers’

sentences, which was a total 270-month sentence for Byron Pitts but a 360-month

sentence for Steven Pitts. The district court concluded that a sentence closer to

Byron Pitts’s sentence was warranted for Steven Pitts and imposed a 300-month

sentence, 60 months below his advisory Guidelines range of 360 months to life.

The court noted that the 300-month sentence reflected the seriousness of the crime,

afforded adequate deterrence, protected the public from further crimes, provided

him with training and education and addressed the goals of § 3553(a). The Pittses

objected, arguing that their sentences were not reasonable. This appeal followed.

                                     II. DISCUSSION

      On appeal, both defendants argue that their sentences are unreasonable under

the factors in 18 U.S.C. § 3553(a). The defendants emphasize their personal

characteristics and the sentence disparity with other co-conspirators and national

average sentences. After Booker, the district court must correctly calculate the

defendant’s Guidelines range and then, using the factors in § 3553(a), the court

may impose a more severe or more lenient sentence as long as it is reasonable.1

      1
       The factors in 18 U.S.C. § 3553(a) include the following:
      (1) the nature and circumstances of the offense and the history and characteristics of
      the defendant; (2) the need to reflect the seriousness of the offense, to promote
      respect for the law, and to provide just punishment for the offense; (3) the need for
      deterrence; (4) the need to protect the public; (5) the need to provide the defendant
      with needed educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent policy

                                                5
See United States v. Crawford, 407 F.3d 1174, 1179 (11 th Cir. 2005). “[N]othing

in Booker or elsewhere requires the district court to state on the record that it has

explicitly considered each of the § 3553(a) factors or to discuss each of the §

3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11 th Cir. 2005).

Instead, indications in the record that the district court considered facts and

circumstances falling within § 3553(a)’s factors will suffice. See id. at 1329-30;

United States v. Talley, 431 F.3d 784, 786 (11 th Cir. 2005).

       We review a defendant’s sentence for unreasonableness. United States v.

Williams, 435 F.3d 1350, 1353 (11th Cir. 2006). Our review is deferential, and

“when the district court imposes a sentence within the advisory Guidelines range,

we ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at

788. “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in light of both [the] record and the factors in

section 3553(a).” Id.

       Here, we cannot say that the Pittses’ sentences are unreasonable.2 For both

defendants, the district court adequately took into account the factors in 18 U.S.C.



       statements of the Sentencing Commission; (9) the need to avoid unwanted
       sentencing disparities; and (10) the need to provide restitution to victims.
United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C. § 3553(a)).
       2
        The calculation of the Pittses’ Guidelines ranges is not at issue, having been affirmed by this
Court in their first appeal.

                                                  6
§ 3553(a), including the defendants’ history and characteristics, the nature of their

offenses, the need for deterrence and the need to protect the public from further

crimes. Additionally, Byron Pitts’s sentence was at the low end of the Guidelines

range, and Steven Pitts’s sentence was below the Guidelines range. Both sentences

were significantly less than the statutory maximum of life imprisonment.

Accordingly, the Pittses did not establish that their sentences were unreasonable in

light of the record and the factors of § 3553(a), and we affirm.

      AFFIRMED.




                                           7